                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   K.H., a minor, by and through his Guardian
                                       ad Litem MARTARICE HUMPHREY,
                                  11                                                                    No. C 18-07716 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                                    ORDER DENYING
                                       ANTIOCH UNIFIED SCHOOL                                           ADMINISTRATIVE
                                  14   DISTRICT, a public entity; CATAPULT                              MOTION TO SEAL
                                       LEARNING WEST, LLC, a limited liability
                                  15   company dba Sierra School of Antioch;
                                       SAMUEL MCBRIDE, an individual;
                                  16   JONIQUE ANDREWS, an individual;
                                       BRUNO DIAZ, an individual; CORY
                                  17   MOORE, an individual; RUTH
                                       RUBALCAVA, an individual;
                                  18   STEPHANIE ANELLO, an individual; and
                                       DOES 1 through 50, inclusive,
                                  19
                                                      Defendants.
                                  20

                                  21

                                  22        In this action for the mistreatment of a student, the undersigned ordered defendant

                                  23   Catapult Learning West, LLC to submit two charts illuminating the corporate structure of TVG-

                                  24   Catapult Holdings (Dkt. Nos. 121, 125). Catapult submitted these charts and moved to seal

                                  25   them, claiming attorney-client privilege (Dkt. No. 134).

                                  26        Prior orders set out the facts of this case (Dkt. No. 58). In brief, plaintiff is a child with a

                                  27   learning disability. AUSD placed him in a special education program at the Sierra School,

                                  28   operated by defendant Catapult Learning West, LLC. On December 12, 2017, plaintiff left his
                                   1   classroom, with teacher permission. Finding plaintiff out of class, teacher aides Jonique

                                   2   Andrews and Samuel McBride allegedly grabbed plaintiff and dragged him back into the

                                   3   classroom. In forcing the 14-year-old back into his seat they held his hands behind his back,

                                   4   held him by the back of his neck, slammed him into the floor (hitting his head on a desk in the

                                   5   process), and placed him in a two-person pro-act prone restraint, or so it is alleged. Plaintiff left

                                   6   with a gash under his eye, a split lip, and bleeding gums (Dkt. Nos. 58 at 1–2, 74 at 3).

                                   7        Plaintiff filed his first amended complaint alleging a host of federal and state claims

                                   8   against the teacher-aids, other supervisory employees, AUSD, and the limited liability company

                                   9   believed to own the school and employ some of the individual defendants, Catapult Learning

                                  10   West, LLC. Whether Catapult Learning West was correctly identified, however, is an open

                                  11   question.

                                  12        The difficulty stems from the complex corporate structure of Catapult Learning, Inc., the
Northern District of California
 United States District Court




                                  13   parent company of Catapult Learning West, LLC. Catapult Learning, Inc. — renamed in

                                  14   August 2019 as “FB Topco, Inc.,” though still referred to generally as “Catapult Learning” —

                                  15   provides K–12 instructional services to public and private schools in the United States. In 2015,

                                  16   it merged with Specialized Education Services, Inc. The merged company operates three

                                  17   separate groups or “silos” of businesses. One group includes a line of companies that

                                  18   culminates with Catapult Learning West, the named defendant in this suit. Another group

                                  19   includes a line of companies that culminates with Specialized Education of California, Inc., the

                                  20   newly alleged owner of Sierra School of Antioch. Some of these companies have assets while

                                  21   others seem to be mere shells. Though both groups operate under the parent company Catapult

                                  22   Learning, counsel for Catapult Learning West alleges the groups are legally distinct.

                                  23        In the course of plaintiff’s preliminary research, several signs pointed to Catapult

                                  24   Learning as the owner or sponsor of Sierra School of Antioch: Sierra School of Antioch’s

                                  25   website carried a large Catapult Learning logo, the website’s URL even included the name

                                  26   Catapult Learning, and a California Secretary of State Statement of Information existed for

                                  27   Catapult Learning West. So plaintiff sued Catapult Learning. But, by mistake, plaintiff named

                                  28
                                                                                        2
                                   1   Catapult Learning West (a subsidiary) instead of Catapult Learning (the parent company).

                                   2   Considering the byzantine corporate structure, this mistake was understandable.

                                   3           At the December 19 hearing, the court ordered Catapult to submit two charts illuminating

                                   4   its corporate structure as of the date of the incident and as of December 31, 2019 (Dkt. Nos.

                                   5   121, 125). Our court of appeals declined to intervene (Dkt. No. 136) and on January 6, Catapult

                                   6   complied but sought to seal the two charts, this time claiming attorney-client privilege (Dkt. No.

                                   7   134).

                                   8           In no way are these charts attorney-client privileged. “The attorney-client privilege

                                   9   protects confidential disclosures made by a client to an attorney in order to obtain legal

                                  10   advice . . . as well as an attorney’s advice in response to such disclosures.” United States v.

                                  11   Chen, 99 F.3d 1495, 1501 (9th Cir. 1996). Catapult’s charts merely set forth a true

                                  12   (supposedly) representation of Catapult’s corporate web. The charts neither ask for, nor
Northern District of California
 United States District Court




                                  13   include, legal advice. There is a strong public policy in favor of openness in our court system.

                                  14   See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). These charts

                                  15   cannot be concealed from the public.

                                  16           Even though our court of appeals has already ruled on this general issue, this order will

                                  17   stay itself for 7 DAYS to give Catapult an opportunity to seek emergency appellate relief, if

                                  18   Catapult wishes to seek it. Absent the intervention of our court of appeals, the two charts (Dkt.

                                  19   No. 134-2) will be made public upon the expiration of this stay.

                                  20           The motion to seal is DENIED.

                                  21

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: January 21, 2020.

                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                         3
